[PUBLISH]

                       IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT

                                  ________________________

                                         No. 97-4004
                                  ________________________

                               D. C. Docket No. 96-6029-CR-NCR

UNITED STATES OF AMERICA,

                                                                                Plaintiff-Appellee,

                                              versus

MELQUISEDEC LOZANO,

                                                                             Defendant-Appellant.


                                  ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                _________________________

                                         (April 9, 1998)

Before COX and HULL, Circuit Judges, and FAY, Senior Circuit Judge.

FAY, Senior Circuit Judge:

       Melquisedec Lozano pled guilty to being found in the United States after illegally

reentering the United States after deportation in violation of 8 U.S.C. § 1326(a). The district

court sentenced Lozano to a prison term of 46 months. Lozano appeals his sentence, arguing

that the enhancement of his sentence pursuant to U.S.S.G. § 2L1.2(b)(2) violated the Ex Post

Facto Clause of the U.S. Constitution. We disagree and affirm.
                                              Facts

       Lozano was convicted for cocaine distribution in the Eastern District of Michigan on

December 16, 1987 and was deported on October 22, 1992. He was discovered in the United

States on January 9, 1996 and was arrested. He pled guilty to a one-count indictment on October

8, 1996. The Presentence Investigation Report (“PSI”) assigned Lozano a base offense level of

eight pursuant to U.S.S.G. § 2L1.2. The PSI recommended a 16-level increase pursuant to §

2L1.2(b)(2) because Lozano’s previous deportation was subsequent to an aggravated felony.

Three levels were deducted under § 3E1.1 due to Lozano’s acceptance of responsibility, leaving

him with an adjusted offense level of 21 and a guideline range of 46 to 57 months. Lozano filed

several objections to the PSI, including one based on the ex post facto argument discussed

below. Each objection was overruled and the district court sentenced Lozano on December 20,

1996, to 46 months’ imprisonment.



                                           Discussion

       Lozano contends that the 16 level aggravated felony enhancement violates the Ex Post

Facto Clause of the Constitution.1 His claim is based upon the proposition that the sentence

enhancement in this case punishes him for his 1987 conduct under a law and a guideline not

effective in 1987. We review this claim de novo. See United States v. Robinson, 935 F.2d 201,

203 (11th Cir. 1991).




       1
       Lozano also challenges the district court’s denial of his motion for downward departure.
We see no basis for challenging the court’s discretion in this regard.

                                                2
       Article I, section 9 of the Constitution provides, “No Bill of Attainder or ex post facto

Law shall be passed.” The Ex Post Facto Clause bars laws that “retroactively alter the definition

of crime or increase the punishment for criminal acts.” California Dep’t of Corrections v.

Morales, 514 U.S. 499, 504 (1995), quoting, Collins v. Youngblood, 497 U.S. 37, 43 (1990).

Two elements must be present before a court can find an ex post facto violation: “[F]irst, the law

‘must be retrospective, that is, it must apply to events occurring before its enactment’; and

second, ‘it must disadvantage the offender affected by it.’” Miller v. Florida, 482 U.S. 423, 430

(1987), quoting Weaver v. Graham, 450 U.S. 24, 29 (1981); Robinson, 935 F.2d at 204.

       We agree with every circuit to address the issue that the “aggravated felony” provision of

U.S.S.G. § 2L1.2 is not retrospective and, therefore, is not ex post facto. See United States v.

Baca-Valenzuela, 118 F.3d 1223, 1231 (8th Cir. 1997); United States v. Cabrera-Sosa, 81 F.3d

998, 1001 (10th Cir.), cert. denied, 117 S. Ct. 218 (1996); United States v. Saenz-Forero, 27 F.3d

1016, 1020 (5th Cir. 1994); United States v. Arzate-Nunez, 18 F.3d 730, 734 (9th Cir. 1994). The

offense for which Lozano was sentenced was being found in the United States after illegally

reentering the country. See Almendarez-Torres v. United States, 66 U.S.L.W. 4213, 4214-16

(U.S. 1998); United States v. Palacios-Casquete, 55 F.3d 557, 560 (11th Cir. 1995). At the time

of the commission of that offense, the penalties were unambiguous, and any subsequent changes

have not been applied to Lozano’s detriment.2 This analysis is consistent with Supreme Court

case law upholding statutes aimed at punishing recidivists. See, e.g., Gryger v. Burke, 334 U.S.

728, 732 (1948) (“[The sentence] is a stiffened penalty for the latest crime, which is considered



       2
         The 16-level enhancement was provided by an amendment to the Sentencing Guidelines
effective on November 1, 1991, pre-dating Lozano’s offense by over four years.

                                                 3
to be an aggravated offense because a repetitive one.”); McDonald v. Massachusetts, 180 U.S.

311, 312-313 (1901) (“The statute, imposing a punishment on none but future crimes, is not ex

post facto.”).

        AFFIRMED.




                                               4